Citation Nr: 0523531	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to May 
1982.

The instant appeal arose from a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Muskogee, Oklahoma, which, in part, denied a claim for 
service connection for an acquired psychiatric disorder and 
depression.

The appellant testified at a hearing using videoconferencing 
techniques before the undersigned Veterans Law Judge in 
February 2005.

The appellant and his representative, in various 
correspondence with the RO, seems to have raised claims for 
entitlement to service connection for headaches, tinnitus, 
and alcohol and drug abuse, including as secondary to 
service-connected disability under Allen v. Brown, 7 Vet. 
App. 439 (1995).  The Board of Veterans' Appeals (Board) 
notes that the headache issue was previously denied by VA in 
a June 2003 rating decision.  Since these issues have not 
been developed by the RO or, in the case of the headache 
claim, have not been recently addressed by the RO, they are 
referred to the RO for appropriate action.  The issues are 
not inextricably intertwined with the issue on appeal.  
Kellar v. Brown, 6 Vet. App. 157 (1994).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's representative testified during the February 
2005 hearing that there were recent VA treatment records 
which were relevant to the claim that were not contained in 
the claims folder.  The most recent VA treatment records in 
the claims folder are dated in July 2003.  The veteran's 
representative indicated that the veteran has received 
treatment at the VA Medical Center (MC) in Muskogee since 
that time.  The veteran also testified that he received 
treatment from the Fayetteville, North Carolina VAMC in 1997 
or 1998.  These records are not in the claims folder.  
Records generated by VA facilities that might have an impact 
on the adjudication of the claim are considered 
constructively in the position of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

The veteran also requested assistance from VA in developing 
records from three private treatment sources.  The Board 
notes that the claims folder contains the treatment records 
from one private facility, Laureate Psychiatric Clinic and 
Hospital, and that a response regarding a second facility, 
Willowcrest, indicates that further attempts to develop those 
records would be futile.  With regard to the third 
institution, Oklahoma Forensic Center (OFC) , however, the 
evidence shows that further development may be successful.  
In this regard, an initial attempt by the RO to develop 
records from OFC was met with a response from that facility 
that their own consent form, and not a VA form, must be used 
to obtain records.  By letter dated November 20, 2003, the RO 
sent the veteran a letter requesting that he complete and 
return the OFC consent form.  The claims folder does not 
indicate that the completed OFC consent form, or any other 
response, was ever received from the veteran with regard to 
this matter.  In addition the veteran testified that he was 
treated within a few years of separation from service at a 
private facility, perhaps called Parkview, in Tulsa, 
Oklahoma.  VA treatment records indicate that he reported 
hospitalization in 1983 at Parkside Hospital.  

In addition, the veteran's representative requested a VA 
examination.  The service medical records reveal that the 
veteran was diagnosed with neurotic depression in service and 
recent VA treatment records also diagnose depression.  The 
veteran reports continuity of symptomatology in that he has 
felt depressed and has had psychiatric problems since 
service.  



In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should 

a.  again provide the veteran with a 
copy of the Oklahoma Forensic Center 
Consent for Release of Information.  
If the necessary authorization is 
obtained from the veteran, medical 
records associated with that 
facility should be requested and 
obtained; and 

b.  any 1983 medical records 
associated with the Parkside 
Psychiatric Hospital and Clinic, 
1620 East 12th Street, Tulsa OK 
74120 should be requested and 
obtained, after any necessary 
authorization is obtained from the 
veteran.

2.  The veteran's VA medical records 
from:

a.  the VAMC in Muskogee, Oklahoma, 
since July 2, 2004; and

b.  the VAMC in Fayetteville, North 
Carolina in 1997 and 1998

should be obtained and associated with 
the claims folder. 

3.  After obtaining the above-referenced 
information to the extent available, the 
veteran should be afforded a VA 
examination to determine the current 
nature and etiology of any diagnosed 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All tests deemed to be 
necessary by the examiner should be 
conducted.  The examiner should indicate 
whether any currently diagnosed 
psychiatric disabilities are related to 
service, including a diagnosis of 
depression or any reports of psychosis in 
service.  The complete rationale for any 
conclusion reached should be provided.  
The report of the examination should be 
associated with the claims folder.

4.  Then the RO should readjudicate the 
claim.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
should be issued a Supplemental Statement 
of the Case and be afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to comply with governing 
adjudicative procedures.  The Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is further notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 


Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

